JUDGMENT

                                       Court of Appeals
                                   First District of Texas
                                        NO. 01-14-00275-CR

                          EDWARD BERNARD DAVENPORT, Appellant

                                         V.

                                 THE STATE OF TEXAS, Appellee

            Appeal from the 351st District Court of Harris County. (Tr. Ct. No. 1213794).

      This case is an appeal from the judgment signed by the trial court on February 13, 2014. After
submitting the case on the appellate record and the arguments properly raised by the parties, the Court
holds that the trial court’s judgment contains no reversible error. Accordingly, the Court grants
counsel’s motion to withdraw and affirms the trial court’s judgment.

      The Court orders that this decision be certified below for observance.

Judgment rendered December 1, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Keyes, and Bland.